 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 776 
In the House of Representatives, U. S.,

January 19, 2010
 
RESOLUTION 
Congratulating the Dartmouth Outing Club of Hanover, New Hampshire, for 100 years of service to the United States and its wilderness. 
 
 
Whereas, December 14, 2009, marks the centennial of the founding of the Dartmouth Outing Club (DOC) at Dartmouth College in Hanover, New Hampshire;  
Whereas the DOC, the oldest and largest collegiate outing club in the Nation, was founded by Fred Harris, Dartmouth Class of 1911;  
Whereas the DOC has continually promoted environmental stewardship through student leadership;  
Whereas the DOC has promoted environmental stewardship by caring for over 100 miles of hiking trails, including over 70 miles of the Appalachian National Scenic Trail from Route 12 in Woodstock, Vermont, to Route 112 in Woodstock, New Hampshire, as well as maintaining cabins and shelters and teaching wilderness skills, sports, and safety to students and community members;  
Whereas the DOC is a student-run club and has consistently focused on student leadership by providing students with the opportunity to lead by carrying out projects which have included constructing the Class of '66 Lodge, organizing the largest freshman trips program in the country, and directing sub-clubs that together allow students to learn about, appreciate, and experience the natural environment year-round;
Whereas a division of the DOC which promoted environmental sustainability and conservation has displayed leadership in environmental conservation by testifying before Congress regarding the Alaska National Interests Lands Conservation Act in the spring of 1977; 
Whereas the DOC has promoted sustainability by having Dartmouth students buy and re-engineer a passenger bus into the DOC's Big Green Bus, powered by vegetable oil and solar energy;  
Whereas, on June 16, 2009, 15 Dartmouth College students began the Big Green Bus' fifth annual cross-country trip, traveling 11,300 miles to promote environmental awareness; and  
Whereas throughout 2009, the Dartmouth Outing Club, along with current members and alumni of Dartmouth College, took part in Centennial Celebrations for the organization by participating in a 100-mile hike of Outing Club trails, a Riverfest on the Connecticut River, the 63rd annual Woodsmen's Weekend, and a hike of the entire Appalachian National Scenic Trail from Georgia to Maine by students and alumni simultaneously in different sections: Now, therefore, be it  
 
That the House of Representatives congratulates the Dartmouth Outing Club of Hanover, New Hampshire, for 100 years of service to the United States and its wilderness, and commends the Club’s ongoing commitment to further environmental stewardship and student leadership.  
 
Lorraine C. Miller,Clerk.
